Case 1:18-cr-00340-LGS Document 486 Filed 04/09/21 Page 1 of 2

LAW OFFICES

PAUL D. PETRUZZI, P.A.

PENTHOUSE 701
THE BANK BUILDING
8101 BISCAYNE BLVD.
MIAMI, FLORIDA 33138

www.paulpetruzzi.com

PAUL D. PETRUZZI TELEPHONE (305} 373 - 6773
BEATRIZ D. VAZQUEZ TELECOPIER(305} 373 - 3832
e-mail: petruzzi-law@msn.com

April 9, 2024

Via ECF and Email

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York

40 Foley Square

New York, New York 10007

Re: United States v. Robert Farkas,
Case No. 18-CR-0340

Dear Judge Schofield:

The Defendant, Robert Farkas, through undersigned counsel, is respectfully
requesting that this Honorable Court extend his surrender date currently set for April 30,
2021, to May 5, 2021.

Mr. Farkas has already been sentenced by this Court. Mr. Farkas has been on
bond and has complied with ail the bond conditions for over two years. Mr. Farkas is
neither a flight risk nor a danger to the community.

Accordingly, Mr. Farkas is respectfully requesting that this Honorable Court extend
his surrender date currently set for April 30, 2021, to May 5, 2021.

Assistant United States Attorneys Samson Enzer and Negar Tekeei do not oppose
the instant request.

 
Case 1:18-cr-00340-LGS Document 486 Filed 04/09/21 Page 2 of 2

if you have any questions or concerns, please do not hesitate to contact me.

cc: All counsel of record

Very truly yours,

/s/ Paul D. Petruzzi

Paul D, Petruzzi

Law Offices of Paul D. Petruzzi
8101 Biscayne Boulevard, PH 701
Miami, Florida 33138

Telephone: (305) 373-6773
Email: petruzzi-Law@msn.com

 
